In the United States Court of Federal Claims
                         OFFICE OF SPECIAL MASTERS

*************************
TIARA SPOONER, parent of   *                     No. 13-159V
G.S., a minor,             *                     Special Master Christian J. Moran
                           *
               Petitioner, *                     Filed: June 9, 2014
                           *
v.                         *                    Attorneys’ fees and costs;
                           *                    stipulation of fact; award in
SECRETARY OF HEALTH        *                    the amount to which respondent
AND HUMAN SERVICES,        *                    does not object
                           *
               Respondent. *
*************************

Ronald C. Homer, Conway, Homer & Chin-Caplan, P.C., Boston, MA, for
petitioner.
Michael P. Milmoe, United States Department of Justice, Washington, DC, for
respondent.

            UNPUBLISHED DECISION ON FEES AND COSTS1

       On May 29, 2014, respondent filed a joint stipulation concerning final
attorneys’ fees and costs in the above-captioned matter. Previously, Ms. Spooner
filed a motion for attorneys’ fees and costs on May 13, 2014. The stipulation
requests a total amount of $17,000.00. The Court awards this amount.

      Petitioner filed for compensation alleging that the hepatitis A vaccine caused
her child, G.S., to suffer Guillain-Barré syndrome (“GBS”). Petitioner’s claim was
dismissed for insufficient proof. Decision, filed Jan. 16, 2014.
      1
        The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899,
2913 (Dec. 17, 2002), requires that the Court post this decision on its website.
Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing
redaction of medical information or other information described in 42 U.S.C. §
300aa-12(d)(4). Any redactions ordered by the special master will appear in the
document posted on the website.
       Even though compensation was denied, a petitioner who brings her petition
in good faith and who has a reasonable basis for the petition may be awarded
attorneys’ fees and costs. See 42 U.S.C. § 300aa–15(e)(1). Here, counsel for
petitioner gathered and filed medical records and filed briefs in opposition to
respondent’s motion to dismiss, addressing a question of law with limited
precedent regarding whether her lumbar puncture and IVIG therapy constituted a
“surgical intervention.” Thus, because petitioner’s counsel acted in good faith and
because there was a reasonable basis for proceeding, petitioner is eligible for an
award of attorneys’ fees and costs. Respondent does not contend that petitioner
failed to satisfy these criteria.

      Petitioner seeks $17,000.00 in attorneys’ fees and costs for petitioner’s
counsel. Additionally, petitioner filed a statement of costs in compliance with
General Order No. 9, stating that she incurred $350.00 while pursuing this claim.
Respondent stated that she had no objection to the total award in the amount of
$17,000.00 for attorneys’ fees and costs.

      After reviewing the request, the Court awards the following:

          A lump sum of $17,000.00 in the form of a check jointly payable to
          petitioner and her counsel, Ronald C. Homer, Esq., of Conway,
          Homer & Chin-Caplan for attorneys’ fees and costs available under
          42 U.S.C. § 300aa-15(e).

      The court thanks the parties for their cooperative efforts in resolving this
matter.

      The Clerk shall enter judgment accordingly.2

     Any questions may be directed to my law clerk, Marc Langston, at (202)
357-6392.

      IT IS SO ORDERED.


      2
        Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment
by each party filing a notice renouncing the right to seek review by a United States
Court of Federal Claims judge.

                                          2
    s/Christian J. Moran
    Christian J. Moran
    Special Master




3